Citation Nr: 1751103	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include asbestosis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1953 to July 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Roanoke, Virginia.  Jurisdiction resides with the Roanoke, Virginia RO.  

The Veteran was afforded a Board videoconference hearing in September 2016.  A transcript of the hearing is of record.  

This case was remanded for further development in December 2016.  At that time, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities was also remanded.  In a July 2017 rating, however, a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A respiratory disability to include asbestosis was not manifest in service and is not attributable to service.

2.  Hearing impairment is no worse than Level III in the right ear and Level III in the left ear.


CONCLUSIONS OF LAW

1.  A respiratory disability to include asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  



SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a respiratory disability to include asbestosis.  He argues that during service he served on aged Navy ships that contained an abundance of asbestos and that asbestos was being removed from the ships in the direct vicinity of his work centers.  He claims that he started having respiratory issues in 2007 and that his current respiratory disability is related to the in service asbestos exposure.  

Post service the Veteran worked in a Naval Supply center from 1974 to 1994.  He reported that in 1980 he was notified that "building 103z" contained asbestos.  He stated that he was examined and was told he may have "mild" asbestos exposure.  He further reported during this time that he smoked two to three cigarettes per day for 30 years before quitting in 1986.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, IV.ii.2.C.9; and M21-1, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

After review of the record, the Board finds against the claim for service connection for a respiratory disability to include asbestosis.  To that end, service treatment records show are negative for any respiratory complaints, treatment and/or diagnoses.  Rather, in service examinations revealed normal findings for the lungs and chest.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records, however, do not include any competent opinion linking the Veteran's current disabilities to a period of service or any incident therein.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.

Rather, the April 2017 VA examiner noted that the Veteran was diagnosed with COPD in 2011.  He opined that it was less likely as not that the COPD incurred in or was caused by military service, and that it was less likely as not proximately due to or the result of military service onboard ships to include reported or potential asbestos exposure as ships were repaired, etc.  He reasoned that the Veteran's risk factor for the development of COPD with the strongest predictive value was his cigarette smoking for about 35 years and natural age.  Despite the fact that he stopped smoking in about 1986, he noted that the cumulative impact of 60 pack years smoking is medically well recognized proximate cause of COPD.  COPD is not the same as or related to asbestos pleural plaques.  Pleural plaques are typically
asymptomatic he expressed and that pleural plaques do not cause COPD.  He found that exposure to asbestos does not cause COPD period and extensive review of the claims file is silent to COPD in service or within one year of separation from service.  He concluded that there was no nexus to service.  

The VA examiner further found that asbestos related pleural plaques was less likely as not incurred in or caused by military service in the U.S. Navy from 1953 to 1973 and that it was less likely as not proximately due to or the result of military service onboard ships to include reported or potential asbestos exposure as ships were repaired, etc.  The VA examiner reasoned that review of the service treatment record shows several chest x-rays in service that are normal.  He stated that the Veteran reports after separation from service he worked at a warehouse operating a forklift, cleaning supply rooms, stocking and moving supplies for 20 years from 1974 to 1994.  The claims file showed a normal chest x-ray upon separation from military service in 1973 and the earliest evidence of asbestosis in the claims file was in 2011 he noted.  The objective evidence supports the Veteran's work after military service for 20 years in the warehouse with reported confirmed asbestos exposure is the most likely proximate cause of asbestosis diagnosed in 2011 and less likely as not proximately due to serving onboard ships from 1953 to 1973 in an occupation of a cook with a defined low probability of exposure.  

After consideration of the Veteran's statements and support statements from his family, the VA examiner found that while the Veteran believes his work on ships in the military caused his lung disease, the symptoms he describes are most likely due to COPD and that the objective evidence shows his work at the shipyard in Norfolk with confirmed exposure in the 1980's is the most likely proximate cause of his asbestos related pleural plaques.

For the reasons detailed above, the Board must find against the Veteran's claim for service connection.  In making this decision, the Board notes that the Veteran is competent to report symptoms, and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his respiratory disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the Board finds that the medical opinion rendered by the VA examiner is persuasive and assigns it greater probative weight than the lay statements of record.  The VA examiner addressed the appellant's contentions and based the opinion on a review of the claims folder to include consideration of the in service history, post service history and the nature of the current disabilities.  The opinion is consistent with the historical record to include the normal clinical findings during service.  

The Board also notes that there is no showing that pertinent symptomatology has been recurrent/persistent since service.  The Veteran does not allege recurrent/persistent respiratory symptoms since service and, as he does not manifest a respiratory disability which is deemed a chronic disease under 38 C.F.R. § 3.309(a), his disorder is not subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a compensable rating for a bilateral hearing loss disability.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The April 2015 VA audiological evaluation revealed an average right ear pure tone decibel loss of 63.75 with speech recognition of 84 percent.  This corresponds to a numeric designation of Level III hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 67.5 with speech recognition of 88 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The April 2017 VA audiological evaluation revealed an average right ear pure tone decibel loss of 58.75 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level III hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 65 with speech recognition of 88 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As shown above, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more.  Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show pure tone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

The Board notes that the VA examination included discussion of the Veteran's reported functional impacts which include difficulty answering the telephone without hearing aids.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's statements and the lay reports from family of difficulty hearing in certain situations, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in background noise.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The Veteran's assertions that he generally manifests decreased hearing acuity are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  

As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a respiratory disability to include asbestosis is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


